Exhibit 10.5

BROWN-FORMAN

2013 OMNIBUS COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

SUMMARY

 

Participant:    Award Date:    July 25, 2013 Performance Period    May 1, 2013
through April 30, 2016 Share Calculation Date:    As soon as practicable
following the Performance Period Restriction Ending Date:    April 30, 2017
Target Dollar Award:    $ Class of Shares:    Brown-Forman Corporation Class A
Common Award Date Price per Share:    $

THIS AWARD, effective as of the Award Date set forth above, represents a grant
of Class A Common Restricted Stock by Brown-Forman Corporation, a Delaware
corporation (the “Company”), under the Company’s 2013 Omnibus Compensation Plan
(the “Plan”) to the Company employee named above (“Participant”). Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Plan.

1. Award. The Plan Administrator shall designate a Target Dollar Award amount
for each Participant within 90 days of the beginning of the Performance Period,
and shall designate one or more performance measures as set forth in Article 8
of the Plan (“Performance Measures”) for the Performance Period. In arriving at
a Target Dollar Award, the Plan Administrator has the right, but not the
requirement, to solicit input from the Participant as to the target dollars to
be delivered as Restricted Stock. Shortly after the end of the Performance
Period, the Target Dollar Award will be adjusted for actual performance against
the approved Performance Measures, which shall never be less than one-half nor
more than one-and-one-half times the Target Dollar Award (the “Adjusted
Dollars”), and the Adjusted Dollars will be converted into shares of Class A
Common Restricted Stock by dividing the Adjusted Dollars by the Award Date Price
per Share, rounding up to the next whole share (the “Initial Calculation of
Restricted Shares”). The number of shares of Restricted Stock issuable to the
Participant under this Award shall then be increased by a number of shares of
Restricted Stock equivalent in value to the dividends that would have been
payable on the Initial Calculation of Restricted Shares in fiscal years two and
three of the Performance Period, calculated using the Award Date Price per
Share, rounding up to the next whole share. Restricted Stock shall be issued in
the name of the Participant, legended with the appropriate restriction, and held
in escrow by the Company or its agent. Upon the vesting of the Restricted Stock,
and the satisfaction of applicable withholding requirements under federal,
state, local and foreign law, the Company shall issue or cause to be delivered
to the participant one or more unlegended stock certificates in respect of such
Restricted Stock.

2. Term; Vesting. The term of this Award is for a period of four years from the
first day of the Performance Period of the Award. The Participant must remain
continuously employed by the Company for a period of four fiscal years beginning
with the fiscal year of the Award and extending through the Restriction Ending
Date in order to be considered vested in the Award, except as provided in
Section 3 below. Assuming continued employment, following the Restriction Ending
Date the restrictions will be removed and the unrestricted vested shares shall
be delivered to the Participant.

 

2013 Form

Page 1 of 6



--------------------------------------------------------------------------------

3. Termination of Employment. In the event the Participant does not remain
continuously employed by the Company until the Restriction Ending Date, the
following rules will apply:

3.1 Retirement. “Retirement” means termination of employment, with the consent
of the Company, on or after reaching age 55 with at least five (5) full years of
service, or on or after reaching age 65 with any service. If the Participant
terminates employment by reason of Retirement, the Performance Period and Share
Calculation Date will remain unaffected; except that the Participant will not be
required to remain employed following his or her Retirement date in order to
receive the delivery of the shares hereunder; provided, however, that if the
Participant terminates employment by reason of Retirement during fiscal 2014,
the Target Dollar Award of this Award shall be prorated based upon the number of
whole months worked during fiscal 2014 prior to Retirement (out of a 12 month
year), with any unearned portion of the Award being immediately canceled and
forfeited. Notwithstanding any other provision of this Award, the number of
shares of the Company’s Class A Common Stock represented by this Award which are
to be delivered pursuant to this Section 3.1 (with the number of shares to be
delivered calculated under the applicable provisions of this Award) shall be
delivered to the Participant within sixty (60) days of the end of the
Performance Period (or if the Retirement date shall occur following the end of
the Performance Period, within sixty (60) days of the Retirement date), with the
delivery date within such period to be determined by the Company in its sole
discretion.

3.2 Death/Disability. If the Participant dies or terminates employment due to
Disability (“Disability” to be determined by the Plan Administrator in its sole
discretion in accordance with Section 2.16 of the Plan), the Adjusted Dollars
shall equal the Target Dollar Award, the Award shall vest immediately, and the
number of shares of the Company’s Class A Common Stock represented by this Award
shall be delivered to the Participant’s beneficiary(ies) within thirty (30) days
of the Participant’s death or termination of employment due to Disability, with
the delivery date within such period to be determined by the Company in its sole
discretion; provided, however, that if the Participant dies or terminates
employment due to Disability during fiscal 2014, the Target Dollar Award of this
Award shall be prorated based upon the number of whole months worked during
fiscal 2014 prior to death/termination due to Disability (out of a 12 month
year), with any unearned portion being immediately canceled and forfeited.

3.3 Voluntary Termination, Involuntary Termination for Cause, Involuntary
Termination for Poor Performance. The full amount of the Award shall be
immediately forfeited to the Company, without compensation to the Participant,
in the event of the Participant’s voluntary termination, involuntary termination
for Cause (as such term is defined in the Plan), or involuntary termination for
poor performance (as determined by the Plan Administrator in its sole
discretion) prior to the Restriction Ending Date.

3.4. Involuntary Termination – “No Fault”. If the Participant’s employment is
involuntarily terminated with “no fault” on the part of the Participant (as
determined by the Plan Administrator in its sole discretion), the Performance
Period and Share Calculation Date will remain unaffected; except that the
Participant will not be required to remain employed following his or her “no
fault” termination in order to receive the delivery of the shares hereunder;
provided, however, that if the Participant’s employment is involuntarily
terminated with “no fault” on the part of the Participant during fiscal 2014,
the Target Dollar Award of this Award shall be prorated based upon the number of
months worked during fiscal 2014 prior to termination (out of a 12 month year),
with any unearned portion being immediately canceled and forfeited.
Notwithstanding any other provision of this Award, the number of shares of the
Company’s Class A Common Stock represented by this Award which are to be
delivered pursuant to this Section 3.4 (with the number of shares to be
delivered calculated under the applicable provisions of this Award) shall be
delivered to the Participant within sixty (60) days of the end of the
Performance Period (or if the “no fault” termination date shall occur following
the end of the Performance Period, within sixty (60) days of the “no fault”
termination date), with the delivery date within such period to be determined by
the Company in its sole discretion.

 

2013 Form

Page 2 of 6



--------------------------------------------------------------------------------

3.5 Termination for any Other Reasons. Unless otherwise determined by the Plan
Administrator, in its sole discretion, if the Participant’s employment
terminates for any reason other than those set out in items 3.1, 3.2, 3.3 or 3.4
above or item 4 below prior to the Restriction Ending Date, the full amount of
the Award shall be immediately forfeited to the Company, without compensation to
the Participant. Notwithstanding the foregoing, if the Plan Administrator
determines to accelerate the Restriction Ending Date for any Award upon the
Participant’s termination of employment, the delivery date of any Shares will be
a date within sixty (60) days following the Participant’s termination of
employment, with the delivery date within such period to be determined by the
Company in its sole discretion.

4. Change in Control. Upon the occurrence of a Change in Control, as defined in
the Plan, Awards shall be treated in accordance with Article 11 of the Plan;
provided however, that in the event a termination without Cause or by
Constructive Discharge (with the circumstances constituting a Constructive
Discharge to be determined by the Plan Administrator in its discretion at or
prior to a Change of Control) following a Change of Control occurs during fiscal
2014 (including what would have been such fiscal year in the absence of the
Change in Control, “Fiscal 2014”), the Target Value Dollar Award of this Award
shall be prorated based upon the number of whole months worked during Fiscal
2014 prior to termination (out of a 12 month year), with any unearned portion
being immediately canceled and forfeited.

5. Rights as a Stockholder. During the Performance Period prior to the issuance
of Restricted Stock, the Participant has no rights as a stockholder (including,
but not limited to, the right to receive regular quarterly dividends or dividend
equivalents). However, following the issuance of Restricted Stock after the end
of the Performance Period, the Participant will have the same stockholder rights
as other holders of Class A Common Stock except that vesting and the right to
sell the shares is restricted as provided herein. Dividends (or dividend
equivalents) are payable to the Participant following the issuance of Restricted
Stock after the end of the Performance Period prior to the Restriction Ending
Date, unless the payment of such dividends creates issues (as determined by the
Plan Administrator) under any IRS or SEC regulations including IRC
Section 162(m), in which case they will be accrued and paid out at the time the
underlying Restricted Stock becomes free of restrictions (or at such later date
as the Plan Administrator determines such issues are no longer present).

6. Restrictions on Transfer. Prior to the Restriction Ending Date and the
removal of the restrictions on the Shares, this Award and the Restricted Stock
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.

7. Recapitalization. If there is any change in the Company’s Shares through the
declaration of stock dividends, a recapitalization, stock splits, or through
merger, consolidation, exchange of Shares, or otherwise, or in the event of an
extraordinary dividend or other corporate transaction, the Plan Administrator
shall adjust the number and class of Shares, as well as the Award Price per
Share, subject to this Award (including by making a different kind or class of
securities subject to the Award), or take other action pursuant to Section 4.4
of the Plan, to prevent dilution or enlargement of the Participant’s rights.

8. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such

 

2013 Form

Page 3 of 6



--------------------------------------------------------------------------------

designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when delivered
during the Participant’s lifetime to the Company at its executive offices,
addressed to the attention of the Compensation Department in Louisville,
Kentucky.

9. Continuation of Employment. This Award shall not confer upon the Participant
any right to continued employment by the Company, nor shall this Award interfere
in any way with the Company’s right to terminate the Participant’s employment at
any time. A transfer of the Participant’s employment between the Company and any
of its subsidiaries, or between any divisions or subsidiaries of the Company
shall not be deemed a termination of employment.

10. Miscellaneous.

 

  A) This Award and the Participant’s rights under it are subject to all the
terms and conditions of the Plan and this Restricted Stock Award Agreement, as
they may be amended from time to time, as well as to such rules as the Plan
Administrator may adopt. The Plan Administrator may impose such restrictions on
this Award as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares. The
Restricted Stock shall be subject to the requirements that, if at any time the
Plan Administrator shall determine that (i) the listing, registration or
qualification of Class A Common Stock subject or related thereto upon any
securities exchange or under any federal or state law, or (ii) the consent or
approval of any governmental body, or (iii) an agreement by the Participant with
respect to the disposition of shares of Class A Common Stock is necessary or
desirable as a condition of, or in connection with, the delivery or purchase of
shares pursuant thereto, then in such event, the grant of Restricted Stock shall
not be effective unless such listing, registration, qualification, consent,
approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Plan Administrator.

The Plan Administrator may administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award, all
of which shall be binding upon the Participant.

 

  B) Subject to the provisions of the Plan, the Board of Directors may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Award, without the written consent of
the Participant. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

 

  C) The Company may deduct or withhold, or require the Participant to remit to
the Company, an amount sufficient to satisfy Federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise of the Participant’s rights under this Award.

The Participant may remit sufficient cash to the Company to satisfy the
withholding requirement or the Participant may elect to satisfy the withholding
requirement, in whole or

 

2013 Form

Page 4 of 6



--------------------------------------------------------------------------------

in part, by having the Company withhold Shares having an aggregate Fair Market
Value, on the date the tax is to be determined, equal to the minimum amount
required to be withheld. Such elections shall be irrevocable, shall be in
writing, and shall be signed by the Participant before the day that the
transaction becomes taxable.

 

  D) The Participant agrees to take all steps necessary to comply with all
applicable Federal and state securities law in exercising his or her rights
under this Award.

 

  E) This Award shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

  F) The Company’s obligations under the Plan and this Award shall bind any
successor to the Company, whether succession results from a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

  G) To the extent not preempted by Federal law, this Award shall be governed
by, and construed in accordance with, the laws of the State of Delaware.

 

  H) At all times when IRC Section 162(m) applies, all Awards to Designated
Executive Officers shall comply with its requirements, unless the Plan
Administrator determines that compliance is not desired or necessary for any
Award or Awards. To that end, the Plan Administrator may make such adjustments
it deems appropriate for a specific Award or Awards, except that a
performance-based Award cannot be replaced by a non-performance-based Award if
performance goals are not achieved.

 

  I) The parties acknowledge and agree that, to the extent applicable, this
Award shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with, Section 409A of the Code
and the Treasury Regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Award to the contrary, in the event that
the Company determines that any compensation or benefits payable or provided
under this Award may be subject to Section 409A of the Code, the Company may
adopt such limited amendments to this Award and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Award from Section 409A of the Code
and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Award or (ii) comply with the requirements of
Section 409A of the Code.

Notwithstanding any other provision of this Award, to the extent the issuance of
the Restricted Stock represented by this Award following the Performance Period
does not qualify as a “short term deferral” pursuant to Section 1.409A-1(b)(4)
(or any other exception to Section 409A) and is treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no delivery
of such shares shall be made upon a Participant’s termination of employment
unless such termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Treasury Regulations and (b) if
the Participant is deemed at the time of his termination of employment to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed delivery of the shares to which the Participant is
entitled under this Award, and which is

 

2013 Form

Page 5 of 6



--------------------------------------------------------------------------------

deliverable to the Participant due to his or her termination of employment, is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such delivery of shares shall not be made
to the Participant prior to the earlier of (x) the expiration of the six-month
period measured from the date of the Participant’s “separation from service”
with the Company (as such term is defined in Section 1.409A-1(h) of the Treasury
Regulations) or (y) the date of the Participant’s death. The determination of
whether the Participant is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall be made by the Company in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Section 1.409A-1(i) of the Treasury Regulations and any successor
provision thereto).

Although the Company intends to take such actions so as to allow the Award to
avoid adverse tax treatment pursuant to Section 409A of the Code and otherwise,
the Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment. The Company
shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on the Participant.

 

  J) This Award is subject to the terms of the Plan and Administrative
Guidelines promulgated under it from time to time. In the event of a conflict
between this document and the Plan, the Plan document as well as any
determinations made by the Plan Administrator as authorized by the Plan
document, shall govern.

 

  K) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

  L) THIS AWARD IS SUBJECT TO THE BROWN-FORMAN CORPORATION INCENTIVE
COMPENSATION RECOUPMENT POLICY. BY EXECUTION HEREOF, THE UNDERSIGNED
ACKNOWLEDGES THAT HE OR SHE HAS BEEN PROVIDED WITH A COPY OF SUCH INCENTIVE
COMPENSATION RECOUPMENT POLICY AND UNDERSTANDS THE TERMS AND CONDITIONS THEREOF.

IN WITNESS WHEREOF, the parties have caused this Award to be executed as of the
Grant Date.

 

BROWN-FORMAN CORPORATION By:  

 

  Lisa Steiner   Senior Vice President,   Chief Human Resources Officer

 

Agreed and Accepted:

 

Participant

 

2013 Form

Page 6 of 6